Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless —
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 22-35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al 9214772.
	Regarding claim 22, Liu et al discloses a card holder, comprising a holder body 2 and a first plurality of electrical connectors, wherein the holder body is disposed with a first card slot matching a first nano SIM card 3; the first card slot is configured to accommodate one card, either the first nano SIM card or a memory card having a matching shape as the first nano SIM card; at least some of the first plurality of electrical connectors are first electrical connectors 21 whose positions match positions of electrical contact points in the first nano SIM card, and the first electrical connectors are configured to electrically connect to the first nano SIM card when the first nano SIM card is in the first card slot; positions of the plurality of electrical connectors match position of the electrical contact points in the memory card and the first plurality of electrical connectors are configured to electrically connect to the memory card when the memory card is in the first card slot. Note that in none of the claims is the card positively recited and thus any limitations regarding the card and its interaction with the positively recited structure of the card holder are deemed to be intended use carrying little patentable weight. Thus Liu et al is deemed to disclose the positively recited structure.

	Regarding claim 24, Liu et al discloses positions of at least two first electrical connectors 21 match a position of a same electrical contact point in the first nano SIM card.
	Regarding claim 25, Liu et al discloses the at least two first electrical connectors 21 correspond to different contact points in the memory card.
	Regarding claim 26, Liu et al discloses the first plurality of electrical connectors comprise at least two electrical connector assemblies 21,22, and each electrical connector assembly comprises at least two first electrical connectors matching a position of a same electrical contact point.
	Regarding claim 27, Liu et al discloses each electrical connector assembly 21,22 comprises two first electrical connectors matching a position of a same electrical contact point in the first nano SIM card.
	Regarding claim 28, Liu et al discloses the at least two electrical connector assemblies comprise a first electrical connector assembly 21 and a second electrical connector assembly 22; each first electrical connector in the first electrical connector assembly matches a position of a VCC contact point in the first nano SIM card; and each first electrical connector in the second electrical connector assembly matches a position of a GND contact point in the first nano SIM card. Note that the card is not positively recited and thus Liu et al is deemed to disclose the positively recited structure.
	Regarding claim 29, Liu et al discloses the first electrical connectors 21,22 in the electrical connector assemblies are arranged in different manners; and/or each electrical connector assembly has a first electrical connector 21 whose shape is different from a shape of a first electrical connector 22 in another electrical connector assembly.

a position of any electrical contact point in the nano SIM card. The card is not positively recited and thus Liu et al is deemed to be disclose the positively recited structure.
	Regarding claim 31, Liu et al discloses the second electrical connector 22 is located ina projection area of the nano SIM card in the card holder in a direction perpendicular to a card face.
	Regarding claim 32, Liu et al discloses the electrical connector 21,22 is a spring.
	Regarding claim 33, Liu et al discloses the holder body 23 comprises an accommodation cavity; the card holder comprises a card tray 1 capable of being inserted into the accommodation cavity; the card tray comprises a recess portion 13 capable of accommodating the first nano SIM card; and the recess portion forms at least a partial inner wall of the card slot.
	Regarding claim 34, Liu et al discloses the card tray 1 comprises one recess portion 13, and a length direction of the recess portion is parallel or perpendicular to an insertion direction of the card tray 1.
	Regarding claim 35, Liu et al discloses the card tray 1 comprises at least two recess portions capable of accommodating the first nano SIM card 3 and a second card 4, the recess portions are spaced along an insertion direction of the card tray, wherein the card holder further comprises a second plurality of electrical connectors configured to electrically connect to the second card. Note that the cards are not positively recited and thus Liu et al is deemed to disclose the positively recited structure.
	Regarding claim 38, Liu et al discloses a mobile terminal, comprising the card holder according to claim 22.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al as applied to claim 33 above, and further in view of Lin et al 2013/0252470.
	Lin et al discloses at least one elastic (plastic) clamping member 114 protruding toward an inner side of the recess portion 112 is disposed on an edge of the recess portion, and to provide the edge of recess portion 13 of Liu et al with an elastic clamping member thus would have been obvious, to maintain the card in contact with electrical connectors 21,22.
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are directed to the nano SIM card and micro SIM card of Liu et al.  However, the claims do not positively recite the cards, nor the specifics of each card.  Thus Liu et al is deemed to meet the positively recited structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833